Citation Nr: 0020049	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-05 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1981 to April 1986.  
She was also the dependent of a serviceman after separation 
from service.

An October 1990 RO rating decision denied service connection 
for residuals of a back injury.  The veteran was notified of 
this determination in October 1990 and she did not appeal.

In 1997, the veteran submitted an application to reopen the 
claim for service connection for residuals of a back injury.  
This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1997 RO rating decision that determined 
there was no new and material evidence to reopen the claim 
for service connection for residuals of a back injury.



FINDINGS OF FACT

1.  By an unappealed October 1990 RO rating decision, service 
connection for residuals of a back injury was denied.

2.  Evidence received subsequent to the October 1990 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of a back injury.

3.  The veteran has not submitted competent (medical) 
evidence linking her current low back condition, first found 
several years after service, to an incident in service, 
including a motor vehicle accident where she sustained acute 
and transitory mid and upper back problems.


CONCLUSIONS OF LAW

1.  The unappealed October 1990 RO rating decision, denying 
service connection for residuals of a back injury, is final.  
38 U.S.C.A. § 7105, previously 4005, (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

2.  New and material evidence has been received to reopen the 
claim for service connection for residuals of a back injury.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for residuals of a back 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

The unappealed October 1990 RO rating decision, denying 
service connection for residuals of a back injury, is final 
with the exception that the veteran may later reopen the 
claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7105, previously 4005; 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.1103.  The question now presented 
is whether new and material evidence has been submitted since 
the October 1990 RO rating to permit reopening of the claim.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  For evidence to 
be deemed new, it must not be cumulative or redundant; to be 
material, it must bear directly and substantially upon the 
specific matter under consideration (here, whether the 
veteran has residuals of a back injury in service).  For 
evidence to be new and material it must be of such 
significance that, alone or with the other evidence of 
record, it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).  

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. 203 (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim were to 
determine that the veteran's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the veteran.

The evidence of record at the time of the October 1990 RO 
rating decision, denying service connection for residuals of 
a back injury, consisted of statements from the veteran that 
she had residuals of a back injury sustained in a motor 
vehicle accident in 1985 while in service, and service 
medical records showing that the veteran was seen for back 
problems in the mid and upper back following a motor vehicle 
accident in service.  The evidence then of record did not 
show the presence of chronic residuals of a back injury.

Since the October 1990 RO rating decision, various evidence 
has been submitted, including statements and testimony from 
the veteran at a video conference before the undersigned in 
December 1999 to the effect that she had residuals of a back 
injury sustained in a motor vehicle accident in service.  
This evidence is similar to evidence of record in October 
1990, and not new.  Service department and private medical 
records of the veteran's treatment and evaluations from 1989 
to 1997 were also submitted that show the presence of chronic 
low back pain from around 1989 related to herniated nucleus 
pulposus of L5-S1 first demonstrated around 1990.  The 
medical evidence now shows the presence of a chronic low back 
disability with history of back problems since a motor 
vehicle accident in service is of such significance that it 
must be considered in order to fairly decide the merits of 
her claim for service connection for residuals of a back 
injury.  Hence, the Board finds that new and material 
evidence has been received to reopen the claim for service 
connection for residuals of a back injury.  38 C.F.R. 
§ 3.156(a); Hodge, 155 F. 3d 1356.

The threshold question now for the Board to answer in this 
case is whether the veteran has presented evidence of a well-
grounded claim for service connection for residuals of a back 
injury; that is, evidence which shows that her claim is 
plausible, meritorious on its own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If she has not presented 
such a claim, her appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist her further in the 
development of the claim.  Murphy at 81.  The Court has also 
stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links a current disability to a period of 
military service, or as secondary to a disability which has 
already been service-connected.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

While the post-service medical records show that the veteran 
currently has a chronic low back disorder, first found in 
1989 several years after separation from service, there is no 
medical evidence linking this condition to an incident of 
service, including the motor vehicle accident where she 
sustained acute and transitory mid and upper back problems.  
A claim for service connection for a disability is not well 
grounded where there is no medical evidence linking the 
claimed condition to an incident of service.  Caluza, 7 Vet. 
App. 498.  Some of the post-service medical records note a 
history of a motor vehicle accident in service with back 
problems since then, but this information is simply 
unenhanced medical information recorded by medical examiners 
as reported by the veteran that are not competent medical 
evidence to link her current back disability to an incident 
of service.  For example, there are the February 8, 1989, 
physical therapy record indicating complaints of low back 
pain for "several years" (quotation in original) from a 
fall; and the August 14, 1991, record of Dr. Schultz which 
begins "recurrent LBP [low back pain] since MVA [motor 
vehicle accident] 6 yrs. ago while on A[ctive] Duty.  
Activ[ity] related.  Recent [increased] pain..."  These 
comments, in context, are merely the recordation of the 
history as related by the veteran, and do not represent 
medical conclusions or opinions by their authors.  See  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

The lay statements and testimony from the veteran linking her 
current low back condition to a motor vehicle accident in 
service is not sufficient to support a claim for service 
connection for residuals of a back injury based on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence 
linking the veteran's current low back condition, first 
demonstrated in 1989, to an incident of service.  Hence, the 
claim for service connection for residuals of a back injury 
is not plausible, and it is denied as not well grounded.

The veteran is advised that she may reopen the claim for 
service connection for residuals of a back injury at any time 
by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report with an opinion linking the current condition 
to an incident of service.  Robinette v. Brown, 8 Vet. App. 
69 (1995).






ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
residuals of a back injury is granted; the claim for service 
connection for residuals of a back injury is denied as not 
well grounded.


		
	J. E. Day
	Member, Board of Veterans' Appeals



 

